Citation Nr: 0406372	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  00-01 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi




THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for an eye disability.




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel






INTRODUCTION

The appellant had active service from October 1944 to 
December 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Jackson, 
Mississippi, Regional Office (RO), which denied entitlement 
to service connection for a neck disability, an eye 
disability, and bilateral hearing loss.  In March 2001, the 
Board remanded the case to the RO for additional evidentiary 
development.  A November 2003 rating decision granted service 
connection for bilateral hearing loss (thereby rendering said 
issue moot).  The Board will render a decision herein on the 
remaining service connection appellate issues.  


FINDINGS OF FACT

1.  A chronic eye disability, including macular degeneration, 
has not been shown by credible, competent evidence to have 
been present in service or proximate thereto.  A chronic eye 
disability, including macular degeneration, was initially 
medically shown more than five decades after service at a 
time too remote to be reasonably related to service.  

2.  According to medical opinion rendered, appellant's 
macular degeneration is related to the aging process.  

3.  A chronic neck disability, including cervical arthritis, 
has not been shown by credible, competent evidence to have 
been present in service or proximate thereto.  A chronic neck 
disability was initially medically shown more than five 
decades after service at a time too remote to be reasonably 
related to service.  

4.  According to medical opinion rendered, appellant's 
arthritis of the cervical spine is degenerative in origin, 
and is related to the aging process.  


CONCLUSIONS OF LAW

1.  A chronic eye disability was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2003).

2.  A chronic neck disability was not incurred in or 
aggravated by wartime service, nor may arthritis of the 
cervical spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West Supp. 2002) 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed with respect to the appellate 
issues.  

Appellant's available service medical records have been 
sought and a service discharge examination report was 
obtained.  That examination report is a particularly 
important piece of evidence, since it clinically describes 
appellant's health status at time of service discharge.  The 
RO also subsequently requested any additional service medical 
records and abstracts of records compiled by the Office of 
the Surgeon General (SGO).  In a January 1998 written 
response from the National Personnel Records Center (NPRC), 
it was indicated that appellant's records were apparently 
destroyed in the accidental 1973 fire at NPRC; and NPRC 
provided a single SGO abstract record, which related to 
appellant's in-service treatment for diagnosed mumps.  

Additionally, a record pertaining to treatment received at 
the Fayetteville, Arkansas, VA Medical Center in 1947, 
pertaining to an unrelated condition, is associated with the 
claims folder.  Although pursuant to the Board's subsequent 
March 2001 remand, the RO sought any additional service 
medical records that might be available, a May 2002 written 
response from NPRC only provided that same SGO record already 
of record pertaining to treatment for diagnosed mumps; and 
NPRC replied that "all available SMRs and/or SGOs mailed."  

Moreover, although there is a gap in the clinical records 
between service and the 1980's, attempts to obtain alleged VA 
and private clinical records dated during that period have 
proved futile.  See, for example, appellant's September 2002 
written statement, which reported that a certain private 
physician's records were destroyed, and that appellant did 
not know of anyone who could provide a lay statement 
regarding his claimed disabilities; and a September 2002 
written statement from a certain private hospital, a February 
2003 written statement from the Jackson, Mississippi, VA 
Medical Center, and October 2002 and April and May 2003 
written statements from the Fayetteville VA Medical Center, 
which all reported that appellant's records were not 
available.  

Although certain available private and VA clinical records 
were obtained, including from the Memphis, Tennessee, VA 
Medical Center, these records are dated in the 1980's and 
1990's, many decades after service and did not relate any of 
the claimed disabilities to service.  Additionally, recent VA 
examinations were conducted in August and September 2003 
pursuant to the Board's March 2001 remand, and included 
medical opinion as to the etiology of the claimed 
disabilities.  However, given the absence of any credible, 
competent evidence that appellant had a chronic neck or eye 
disability in service and the lack of any post-service 
clinical evidence of either disability until more than five 
decades after service, it would appear that further VA 
medical opinion is not actually necessary in deciding this 
case.  Also, there is no indication that there is any 
additional, available, material evidence not of record which 
would alter the outcome involving the appellate issues.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence and the Veterans Claims Assistance Act of 
2000 and its applicability, and a detailed explanation of the 
rationale for the adverse decision.  

In a recent case, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the United States Court of Appeals 
for Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant prior to the initial unfavorable 
agency of original jurisdiction decision on a service-
connection claim.  In the instant case, the initial adverse 
rating decisions on appellant's service connection claims 
were rendered prior to the VCAA and, thus, a pre-adjudication 
VCAA notice could not have in fact been issued.  After the 
initial adverse rating decisions on appellant's service 
connection claims and a March 2001 Board remand, an August 
2001 VCAA notice was provided, which specifically advised the 
appellant as to which party could or should obtain which 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, a November 2003 Supplemental Statement of the 
Case set forth the applicable provisions of the VCAA.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claims or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues on appeal in 
question.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, and arthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Since the service records reveal that appellant was, in part, 
awarded the Combat Infantryman Badge and participated in 
various wartime campaigns, the following provisions are 
applicable:  In pertinent part, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Although appellant's service medical records for the most 
part are unavailable, a service discharge examination report 
dated in October 1946 is of record.  That service discharge 
examination report is of substantial import, since it 
clinically describes appellant's health status at time of 
service discharge.  Significantly, appellant's eyes and 
musculoskeletal system were clinically examined and no 
abnormalities were noted.  A history of "no malaria or 
syphilis" was noted.  There was in fact no clinical history 
of wound or disease noted.  Visual acuity was "20/20", 
bilaterally.  A single SGO abstract record pertains only to 
appellant's treatment in April-May 1945 for diagnosed mumps.  
Additionally, a record pertaining to treatment received at 
the Fayetteville, Arkansas, VA Medical Center in December 
1947 is particularly probative, since his only complaints 
pertained to chills and fever accompanied by generalized 
aching and clinical examination was described as "entirely 
negative."  History of malaria was diagnosed.  No malarial 
parasites were noted on repeated malarial smears.

Thus, it is the Board's opinion that if appellant had in fact 
sustained a chronic eye or neck disability during service, a 
reasonable inference would be that he would have had 
complaints or symptoms pertaining to the eye and neck on 
service discharge examination or VA hospitalization 
approximately a year after service.  The fact that no 
pertinent complaints, findings, or diagnoses were recorded in 
the service discharge examination report, SGO abstract 
record, or December 1947 VA hospitalization report strongly 
suggests that appellant did not have a chronic eye or neck 
disability during service or arthritis of the cervical spine 
within the one-year post-service presumptive period.  It is 
also significant that in a May 1983 private ear, nose, and 
throat (ENT) medical record, appellant reported having "no 
major illness" in response to a question concerning his 
general health.  

Appellant initially alleged, in a November 1997 application 
for VA disability benefits filed more than five decades after 
service, that during service, he was involved in a close-
range explosion, apparently sustaining injury to his eyes and 
ears.  No post-service civilian treatment was alleged 
therein.  Appellant's DD-214 form states that no wounds were 
incurred in action.  

The earliest post-service clinical evidence indicative of an 
eye or neck disability was not until the late 1990's, more 
than five decades after service, when cervical degenerative 
joint disease and macular degeneration with a macular hole in 
the left eye were diagnosed.  In particular, an October 1997 
private medical record indicated that appellant underwent 
retinal evaluation in September 1994 after having corrected 
visual acuities of 20/20 in the right eye and 20/200 in the 
left eye; and that a left eye macular hole was diagnosed, for 
which surgery was performed that month; and that in 1997, he 
underwent surgical removal of a choroidal neovascular 
membrane of the right eye.  Additionally, a December 1997 VA 
clinical record included a history of age-related macular 
degeneration of the eyes in September 1994.  In another 
December 1997 VA clinical record, appellant provided a 
history of a closed head injury during wartime service and a 
1947 Fayetteville VA Medical Center hospitalization for 
continued head injury problems.  Interestingly, a 1999 VA 
nuclear bone scan of the whole body revealed small foci of 
activity in the shoulders, wrists, knees, and cervical and 
lumbar spine, noted as consistent with degenerative changes.  

Pursuant to the Board's remand, VA examinations were 
conducted in August and September 2003.  On August 2003 VA 
examination, the examiner noted that the claims file had been 
reviewed extensively; that appellant had retired at age 71 as 
a manager in a tool and dye department of a manufacturing 
firm; that a December 1997 medical record included a history 
of age-related macular degeneration of the eyes; that 
appellant provided a history of a closed head injury during 
wartime service and a 1947 Fayetteville VA Medical Center 
hospitalization for continued head injury problems; that 
appellant provided a history of in-service neck pain from 
carrying heavy equipment and "heat prostration, possibly a 
heat stroke that he claims affected his vision"; and that 
other medical records dated in the late 1990's revealed that 
appellant had degenerative joint disease of the neck.  The 
impression was "[d]egenerative joint disease, cervical spine 
reported trauma, closed head injury with loss of 
consciousness while serving in the Philippines in 1945....  The 
contributing factors degenerative joint disease and 
osteophytes predominantly as a normal aging process.  
Radiographs indicate degenerative changes."  

On September 2003 VA examination, the examiner noted that she 
had reviewed the claims file; and that there were recent 
clinical records of a history of age-related macular 
degeneration in both eyes, a macular hole in the left eye, 
for which surgery was performed in September 1994, and right 
eye choroidal neovascular membrane surgical excision in 1997.  
Appellant stated that he had a history of poor left eye 
vision since the 1940's and decreasing right vision since the 
1990's.  Diagnoses were "[h]istory of age-related macular 
degeneration, both eyes" and cataracts.

The Board has no reason to question appellant's credibility 
as to physical hardships endured during service, and his 
statements appear consistent with the circumstances of his 
service.  Appellant is competent to state that he initially 
experienced symptomatology in service, although he is not 
competent to opine as to the etiology of the claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991), wherein the Court stated "[a] layperson can 
certainly provide an eye-witness account of a veteran's 
visible symptoms."  However, as the Court further explained 
in that case, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge such as a 
diagnosis...."  Here, appellant is not competent to offer 
medical opinion as to the etiology of the claimed 
disabilities, since this requires medical opinion.  

In summary, any positive evidence is far outweighed by the 
negative evidence, including the absence of any complaints, 
findings, or diagnoses pertaining to chronic eye or neck 
disabilities in the service discharge examination report, SGO 
abstract record, 1947 VA medical record, and 1983 private 
medical record and the recent VA examinations with medical 
opinions rendered, which indicated that appellant's macular 
degeneration is age-related, rather than of in-service origin 
and that his cervical arthritis is degenerative in nature, 
rather than of traumatic origin.  Determination of 
credibility is a function for the BVA.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991).  In short, a chronic 
eye disability, including macular degeneration, and a chronic 
neck disability, including cervical arthritis, have not been 
shown by credible, competent evidence to have been present in 
service or proximate thereto, and were initially medically 
shown more than five decades after service at a time too 
remote to be reasonably related to service.  Accordingly, 
service connection for neck and eye disabilities is not 
warranted.  


ORDER

Service connection for neck and eye disabilities is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



